Title: To George Washington from Jonathan Trumbull, Sr., 27 December 1779
From: Trumbull, Jonathan Sr.
To: Washington, George


        
          Dear Sir
          Lebanon [Conn.] 27th December 1779
        
        I have duly received Your Excellency’s Letter of the 20th November, and painfully note some of its paragraphs as they respect the interests of the States. The recruiting anew the army is an object of great weight on my mind. Important, however, as I deem it, I have not yet received a word from Congress on the subject of measures to be taken for that purpose.
        Many evil and pernicious practices having been for some time past carried on by some of the people of this State with the Enemy at New-York and on Long-Island, by which the enemy have drawn from us large supplies of provisions and refreshments, to the great detriment of our own support; to prevent as much as possible such wicked and illicit communications in future, measures are taken, and now putting into execution by this State, to watch and intercept all intercourse whatever with the enemy from our shores and borders; without special permission for special purposes. In aid of these measures of Government, if Your Excellency should be pleased to give particular orders to General Poor to lend us his assistance & cooperation, I flatter myself it might have a happy affect. On this ground I beg Your Excellency to send such Instructions to Genl Poor as you may think conducive to the end proposed. I have also thought whether some additional aid might not be afforded from the Light Dragoons posted in this State, by being detached, on particular occasions as they may receive orders from the executive power of this State, they may in some good measure, subserve the design in view.
        I have long imagined that the interests of the union might be much served, and our supplies much augmented, or better secured, by particular attention being paid to the prevention of those surreptitious supplies of provisions which have been clandestinely cast into the lap of our enemies, not only from persons particularly inimical to the States, but from many others in this and the neighbouring States who border on the enemy, from views of private interest, arising from the tempting prospects of gain which have been presented to them, and perhaps instances are not wanting where those temptations have overcome the virtue of those who have been specially employed for particular

purposes of secret service—Will Your Excellency be pleased to turn a thought to the subject, and favor me with your sentiments thereon?
        The mention of the Light Dragoons reminds me of a circumstance relating to that Corps which I have wanted to hint to you—that is, that I fear Your Excellency has not been well informed of the situation of the towns in which these troops are posted, with respect to the magazines of forage which have been provided for the subsistence of their horses. The principal magazine of hay, I am told, is now from 20 to 25 miles distance from the places where the troops are now lodged—which must occasion great expence in the carriage, over roads, which at some times, and especially in the spring, are so bad, that a good team will scarcely carry enough for their own support on the way. Suffer me to suggest to you, that during the winter season, when the River Connecticut is generally well frozen, I should imagine the horses might be lodged near their magazines of forrage, without any prejudice to the general service—especially as there are already large buildings erected by the Quarter Master as Barns and Stables for covering the horses—and I have no doubt the men may be well lodged and accommodated—I only hint this circumstance at a time when there is great need of retrenching our expences as much as possible—and flatter myself Your Excellency may improve it to [s]ome general advantage. Wishing you the compliments of the season I am, with great sincerity of Respect and Esteem Dear Sir Your most Obedient and most humble Servant
        
          J. T——ll
        
      